Case 1:20-cv-23527-KMW Document 14-1 Entered on FLSD Docket 09/30/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-23527-CIV-WILLIAMS


       RICHARD M. BUSH, individually and on
       behalf of all others similarly situated,

                                       Plaintiff,

                        v.

       BLINK CHARGING COMPANY et al.,

                                       Defendants.


                             [PROPOSED] ORDER ESTABLISHING
                          SCHEDULE AND CONSOLIDATING ACTIONS

          THIS MATTER came before the Court on the Joint Motion of Plaintiff Richard Bush and

   Defendants Blink Charging Company, Michael D. Farkas, and Michael P. Rama for Schedule to

   File an Amended Complaint and to Consolidate Actions. Having reviewed the Motion, having

   found good cause to grant the relief requested, and being otherwise duly advised in the premises,

   IT IS HEREBY ORDERED THAT:

          1.      The Motion is GRANTED.

          2.      Defendants are excused from having to answer or otherwise respond to the

   Complaint for Violation of the Federal Securities Laws [ECF No. 1].

          3.      Within ten days of entry of an order appointing a lead plaintiff and lead plaintiff’s

   counsel, lead plaintiff’s counsel and Defendants’ counsel shall confer and submit to the Court a

   proposed schedule that: (i) sets a deadline for lead plaintiff file an amended complaint or notify

   Defendants in writing that the lead plaintiff intends to rely on the initial complaint; and (ii) for

   Defendants’ to respond to the operative complaint and, if a motion to dismiss is filed, deadlines

   for the filing of opposition and reply briefs.
Case 1:20-cv-23527-KMW Document 14-1 Entered on FLSD Docket 09/30/2020 Page 2 of 2




           4.     The action styled Vittoria v. Blink Charging Co. et al., Case No. 1:20-cv-23643 is

   hereby consolidated for all purposes, including pretrial proceedings and trial, under Case No. 20-

   cv-23527, pursuant to Federal Rule of Civil Procedure 42(a).

           5.     All papers filed in connection with the Consolidated Action will be maintained in

   one file under Lead Case No. 20-cv-23527.

           DONE AND ORDERED in Chambers in Miami, Florida this ___ day of _________ 2020.


                                             ____________________________________
                                             Hon. Kathleen M. Williams
                                             United States District Judge

   Copies furnished to:
   Counsel of Record




                                                   2
   #79153441_v1
